Case 18-13680-SDM      Doc 15   Filed 11/20/18 Entered 11/20/18 14:49:58        Desc Main
                                Document     Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI


IN RE: BRADLEY WILKERSON                               CHAPTER 13

DEBTOR                                                 CASE NO. 18-13144-SDM


                                ENTRY OF APPEARANCE

       Comes Now, Robert H. Lomenick, Attorney for WWC Finance, Inc., and enters his
appearance in the above styled cause and request notice on all actions.

                                  RESPECTFULLY SUBMITTED

                                  SCHNELLER & LOMENICK, P.A.
                                  ATTORNEYS AT LAW
                                  126 NORTH SPRING STREET
                                  P.O. BOX 417
                                  HOLLY SPRINGS, MS 38635
                                  662.252.3224

                                  BY:      \S\ ROBERT H. LOMENICK
                                         KAREN B. SCHNELLER, MSB 6558
                                         ROBERT H. LOMENICK, MSB 104186
                                         ATTORNEYS FOR WWC FINANCE, INC.
                                         rlomenick@gmail.com
Case 18-13680-SDM       Doc 15    Filed 11/20/18 Entered 11/20/18 14:49:58           Desc Main
                                  Document     Page 2 of 2




                               CERTIFICATE OF SERVICE


        I, Robert H. Lomenick, Attorney for WWC Finance, Inc., does hereby certify that I
have this day mailed, postage prepaid or delivered by electronic means, a true and correct copy
of the above and foregoing Entry of Appearance:

R. Gawyn Mitchell
P.O. Box 1216
Columbus, MS 39703-1216

Terre M. Vardaman
Chapter 13 Trustee
P. O. Box 1326
Brandon, MS 39043

Office of U.S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201


       This the 20th Day of November, 2018




                                                   \s\ Robert H. Lomenick
                                                    ROBERT H. LOMENICK
